


CURTISS-WRIGHT CORPORATION
RESTRICTED STOCK UNIT AGREEMENT


THIS AGREEMENT, dated as of April 1, 2013, ("Grant Date") by and between
Curtiss-Wright Corporation, a Delaware Corporation ("Company"), and Thomas
Quinly ("Employee"), is entered into as follows:


WHEREAS, the Company has established the Curtiss-Wright Corporation 2005 Omnibus
Long-Term Incentive Plan ("Plan"), a copy of which has been provided and can be
found in the Company’s 2005 Proxy Statement or by written or telephonic request
to the Company Secretary, and which Plan made a part hereof; and


              WHEREAS, the Executive Compensation Committee of the Board of
Directors of the Company ("Committee") determined that the Employee be granted
restricted stock units subject to the restrictions stated below;


              NOW, THEREFORE, the parties hereby agree as follows:


1.           Grant of Units.


Subject to the terms and conditions of this Agreement and of the Plan, the
Company hereby credits to a separate account maintained on the books of the
Company ("Account") 24,818 restricted stock units ("Units") which had a value of
One Million Dollars based on the closing price of the Company’s $1.00 par value
Common Stock ("Stock") on April 1, 2013.  On any date, the value of each Unit
shall equal the market value of a share of Stock.


2.              Vesting Schedule.


The interest of the Employee in the Units shall be 100% vested on April 1, 2021
(“Vesting Date”), conditioned upon the Employee's continued employment with the
Company as of the vesting date. Notwithstanding the foregoing, the interest of
the Employee in the Units shall immediately vest as to:


                      (a)           the pro-rated portion of the unvested Units
upon the Employee's termination of employment due to death or disability (i.e.
if executive dies or becomes disabled in year 3 then 3/8ths of the total units
shall be accelerated); or


(b)           the pro-rated portion of the unvested Units upon a "Change of
Control" (as defined in the Plan) and Mr. Quinly’s termination of employment
within 18 months from the date of said Change of Control, subject to the
aggregate award restrictions provided for under Section 3.3 of the Plan, and the
discretion of the Committee to approve such payment pursuant to Section 7.5 of
the Plan.

 
 

--------------------------------------------------------------------------------

 



3.              Restrictions.


(a)           The Units granted hereunder may not be sold, pledged or
otherwise               transferred and may not be subject to lien, garnishment,
attachment or other legal process. The period of time between the date hereof
and the date the Units become vested is referred to herein as the "Restriction
Period."


(b)           If the Employee's employment with the Company is terminated for
any reason by the Company or voluntarily (including retirement) by the Employee,
the Units subject to the provisions of this Agreement which have not vested at
the time of the Employee's termination of employment shall be forfeited by the
Employee.


(c) If the Employee’s employment with the Company is terminated by the Company
“For Cause” as defined below then any unvested Units or any vested Units
deferred to Section 6(b) below shall be forfeited, or Employee shall reimburse
the Company all awarded Units under this Agreement.


4.              Dividends.


Employee shall have no rights or privileges of a stockholder of the Company with
respect to the Units during the Restricted Period.  After the Vesting Date,
Employee’s Account shall be credited for any cash dividends paid on the Stock.


5.              Changes in Stock.


In the event of any change in the number and kind of outstanding shares of Stock
by reason of any recapitalization, reorganization, merger, consolidation, stock
split or any similar change affecting the Stock (other than a cash dividend
payable in Stock) the Company shall make an appropriate adjustment in the number
and terms of the Units credited to the Employee's Account so that, after such
adjustment, the Units shall represent a right to receive the same consideration
(or if such consideration is not available, other consideration of the same
value) that the Employee would have received in connection with such
recapitalization, reorganization, merger, consolidation, stock split or any
similar change if she had owned on the applicable record date a number of shares
of   Stock equal to the number of Units credited to the Employee's Account prior
to such adjustment.

 
 

--------------------------------------------------------------------------------

 



6.              Form and Timing of Payment.


The Company shall pay to the Employee a number of shares of Stock equal to the
aggregate number of vested Units credited to the Employee as of such date upon
either:


                      (a)           The Vesting Date;


                      (b)           Any date after the Vesting Date by which the
Employee elects to defer the receipt of the Units in the year prior to the
Vesting Date, but in no event later than the fifth anniversary of the Vesting
Date; or


                      (c)  The first date on which occurs a Change of Control.


 
 
7.              Disability Termination of Employee.


In the event of disability of the Employee, any unpaid but vested Units shall be
paid to the Employee if legally competent or to a legally designated guardian or
representative if the Employee is legally incompetent.


8.              Death of Employee.


In the event of the Employee's death after the vesting date but prior to the
payment of the Units, said Units shall be paid to the Employee's estate or
designated beneficiary.


9.              Taxes.


The Employee shall be liable for any and all taxes, including withholding taxes,
arising out of this grant or the vesting of Units hereunder.


10.           Definition.
 
For purposes of this Agreement, a termination of employment is for “Cause” if
the Employee
 
(i)   has been convicted of a felony; or
 
(ii)   intentionally engaged in illegal conduct, fraud or, willful misconduct
that is demonstrably and materially injurious to the Company or any of its
businesses; or
 
(iii)   failed to satisfactorily perform the duties of his position as
determined solely by the Company.
 

 
 

--------------------------------------------------------------------------------

 

11.                      Disputes.
 
 
In the event that a dispute shall arise as to whether a termination was for
cause, or over whether a voluntary retirement, resignation or other voluntary
termination of employment is the direct and proximate result of a substantial
adverse change in the terms or conditions of employment, that dispute shall be
settled and finally determined by arbitration in the City of New York under the
then existing rules of the American Arbitration Association, and judgment upon
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.


12.  Miscellaneous.


(a)           All amounts credited to the Employee's Account under this
Agreement shall continue for all purposes to be a part of the general assets of
the Company. The Employee's interest in the Account shall make him only a
general, unsecured creditor of the Company.


(b)           The parties agree to execute such further instruments and to take
such action as may reasonably be necessary to carry out the intent of this
Agreement.


(c)           Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon delivery to the Employee at
his address then on file with the Company.


(d)           Neither the Plan nor this Agreement nor any provisions under
either shall be construed so as to grant the Employee any right to remain in the
employ of the Company.


(e)           This Agreement and the Employment Agreement constitute the
entire            agreement of the parties with respect to the subject matter
hereof.




                                                 CURTISS-WRIGHT CORPORATION


                       By:/s/ David Adams
                                           -------------------------------------------
    David Adams
                              President and Chief Operating Officer


              /s/ Thomas Quinly
-------------------------------------------
                                                       Thomas Quinly




     RETAIN THIS AGREEMENT FOR YOUR RECORDS



